Title: Pennsylvania Assembly Committee of Correspondence to Richard Jackson and Benjamin Franklin, 6 June 1766
From: 
To: 


Gentlemen
Philadelphia June 6. 1766
Our Assembly now sitting, having purposely adjourned, in May last, to this Time, have their Expectations joyfully gratified by receiving an authentic Account, in Secretary Conway’s Letter to the Governor, of the Repeal of the Stamp Act, which has been the Occasion of great Distress and Anxiety to the Colonies for Several Months past; We are ordered by the House to transmit to you, the inclosed Address to his Majesty, expressing the grateful Sense they entertain of his Wisdom and Clemency, and the Justice of his Parliament, in Releiving the Colonies from the distressing Consequences, which must have attended the Execution of that Law, which, as Soon as you receive, you will lose no Time in presenting, as the House, is desirous that this Province may be the foremost in a Testimony of their Loyalty and gratitude on that Occasion.

We have the Satisfaction to inform you, that amidst the rejoicings of the People here, on the Arrival of this Interesting News, such Moderation and Decorum, have been preserved, that we hope they will not occasion, the least Uneasiness to the Friends of America in England.
The House have omitted in this Address a Declaration of their readiness to comply with the Demands of the Crown in granting such Sums of Money, for the general Safety of the Colonies, as our Circumstances will admit, jud[g]ing it improper to blend Complaints of our Grievances with our grateful Acknowledgments to his Majesty and Parliament. You may however perceive, by their Resolve inclosed, which you will Communicate to his Majestys Ministers, in such Manner as your prudence may Suggest, That we are authorised to instruct you to give the strongest Assurances, that it is their full Determination to do every thing in their Power to answer such Requisitions, as may be made, consistent with the present distrest Circumstances of the Province.
You cannot be insensible of the Impediments which have heretofore, prevented the Grants of former Assemblies, and the disagreeable Contests arising thro the Interuption of Proprietary Instructions to their Governors. And as you have, already, full Directions, to Solicit a Redress of these Grievances under which the Province has long laboured, We hope and request, that you will Omit no Opportunity or Argument to Obtain, the much desired Relief, in the manner and under the Limitations formerly Prescribed. In full Confidence of your Care and Attention to this Important Business, We are Gentlemen your Assured friends and humble Servants


Giles Knight
Jos: Fox


Thos: Livezey
Jos: Richardson


Jos. Galloway
Isa. Pearson


Richard Jackson and Benjamin Franklin Esquires

 
Endorsed: Committee of Correspe.   June 6. 1766   Enclosing Address, Pressing the Change
